Citation Nr: 1705517	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-44 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and a partial tear of the supraspinatus tendon of the right shoulder.

2. Entitlement to an initial compensable evaluation for callous formation on the right great toe and mid-tarsal area of the right foot.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in October 2012.  Unfortunately, a transcript could not be made from the recording.  In September 2014, the Board remanded the claim to afford the Veteran another hearing.  In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record.

The claims were remanded in June 2015 and are now returned to the Board for further adjudication.
 

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder disability manifested with pain and stiffness without compensable limitation of motion or ankylosis.

2.  Throughout the appeal period, the Veteran has had two painful calluses on the right great toe and right foot without scarring or impairment of foot function caused by callous formations.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 20 percent, but no higher, for degenerative joint disease and a partial tear of the supraspinatus tendon of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).

2.  The criteria for entitlement to an initial evaluation of 10 percent, but no higher, for callous formation on the right great toe and mid-tarsal area of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7804, 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). 

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records.  In addition, two VA examinations were conducted for each disability within the appeal period in 2009 and 2015.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's disabilities and were conducted after a review of the relevant history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The latter fulfilled the requirements of the Board's June 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication that the Veteran's conditions have worsened since the most recent examinations.

As mentioned in the Introduction, the Veteran testified at a hearing before the undersigned in December 2014.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Shoulder

The Veteran's right shoulder disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the shoulder) affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011).  

Under DC 5201, involving limitation of motion, a 20 percent evaluation is assigned for limitation at shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. 32.

In January 2009, the Veteran underwent a VA examination of his joints, to include the shoulder.  Examination revealed crepitus, tenderness and guarding of movement.  The Veteran reported pain, stiffness, weakness and decreased speed of joint motion.  There was objective evidence of pain with active motion on the right side.  Flexion was to 180 degrees, abduction was to 160 degrees, internal rotation and external rotation were to 90 degrees.  There was objective evidence of pain following repetitive motion, but no additional functional limitations.

In the May 2009 rating decision, the RO assigned a 10 percent rating for degenerative arthritis established by x-ray findings with slight limitation of motion of the right shoulder with objective evidence of pain.

At this hearing before the Board in December 2014, the Veteran reported he experienced stiffness in his shoulder.  He indicated he could not lift heavy objects because he felt his shoulder would lock up.  When asked about pain, the Veteran stated his shoulder was "Not as painful.  Just the stiffness."  The Board interprets this answer as indicating the shoulder was painful but that stiffness was a greater problem.  

Following remand by the Board, the Veteran underwent another VA examination December 2015.  He indicated that since military retirement, his symptoms had been about the same.  He complained of stiffness and indicated could not throw a baseball.  He reported that if he tried to move his shoulder all the way around through full range of motion, it felt as though it would pop.  Range of motion was noted to be normal upon examination without pain.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional functional loss or range of motion loss after repetition.  The examiner was unable to say without mere speculation the degree to which pain, weakness, fatigability, or incoordination could limit functional ability when the shoulder was used repeatedly over time. There was objective evidence of localized tenderness and pain on palpation of the anterior shoulder in the AC joint region.  Hawkins impingement test was positive as there was pain on internal rotation.  There was no ankylosis, and shoulder instability, dislocation, and labral pathology were not suspected.  It was noted the shoulder condition would not impact the Veteran's ability to perform any type of occupational task.

Upon careful review of the record, the Board finds that assignment of an initial evaluation of 20 percent, but no higher, is warranted for the Veteran's service-connected right shoulder disability.  While the Veteran's main complaint is stiffness, he also experiences painful motion of the shoulder.  As noted above, he testified about pain in the shoulder and painful motion was present at the 2009 and 2015 examinations.  Painful motion of a joint warrants at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the minimum compensable rating for limitation of motion of the shoulder is 20 percent.  38 C.F.R. § 4.71a, DC 5201.  

A rating in excess of 20 percent is not warranted for the right shoulder disability.  Ankylosis is not present and shoulder motion is not limited to the degree required for a higher rating, even when considering flare ups and functional loss after repetitive use.  The Board recognizes slight limitation of abduction on examination in 2009; however, on examination December 2015, range of motion in the shoulder was normal without pain on movement other than during impingement testing.  Pursuant to DC 5010, the Veteran is being compensated for the stiffness and pain at the joint caused by the arthritis in his shoulder as part of the 20 percent rating currently assigned.

The Veteran has not demonstrated limitation of the right arm midway between the side and shoulder level to warrant a higher evaluation.  See id.  Nor does the evidence otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  On the contrary, the VA examiners noted full muscle strength in the shoulder, and explicitly noted that there was no ankylosis or other impairment of the acromioclavicular joint, clavicle, or scapula beyond stiffness and tenderness.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5203, 5301-04.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for degenerative joint disease and a partial tear of the supraspinatus tendon of the right shoulder.  The benefit of the doubt doctrine is not applicable when considering a rating higher than 20 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Foot

The Veteran's callous formations are rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819.  See 38 C.F.R. § 4.20 (2016) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  The Veteran alleges his callous formations affect the skin on his feet and cause pain when standing or walking when they are not paired down.  Therefore, DC 7819, which governs ratings of benign skin neoplasms, is the most closely analogous DC. 

DC 7819 provides that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801-7805, or as impairment of function.  See 38 C.F.R. § 4.118, DC 7819.  Here, the callous formations are on the feet so will not be rated under DC 7800. 

DC 7801 provides that a 10 percent evaluation is assignable for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Higher evaluations are assignable for larger scar areas.  38 C.F.R. § 4.118, DC 7801.  DC 7802 provides that a maximum 10 percent evaluation is assignable for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  DC 7804 provides that a 10 percent evaluation is assignable for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  Higher evaluations are assignable for additional numbers of unstable and pain scars.  38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that, for other scars or effects of scars not considered under DCs 7800-7804, a separate evaluation may be assigned.  38 C.F.R. § 4.118, DC 7805. 

In April 2009, the Veteran underwent a VA examination.  The Veteran indicated that callous formation started about 2001 from marching in boots in service and had continued to cause increased pain with walking as the callouses became thicker every month.  He reported he had to shave or sand down his callous formations at the ball and lateral right great toe due to thickening which caused pain.  Upon examination, hard callous formation was noted at the mid-metatarsal head area of the right foot and at the lateral right great toe; both calluses measured 3/4 inches in diameter and 1/4 inch thick and were tender to palpation.  No scarring or disfigurement was noted and no functional impairment was seen to be caused by the skin condition.

In May 2009, the RO granted service connection for callous formation right great toe and mid tarsal area, right foot.  A noncompensable rating was assigned.

In October 2009, the Veteran had the callous on the mid tarsal area surgically removed.  

At his hearing before the Board in December 2014, the Veteran explained that the callous was like a big, hard knot on the big right toe.  He indicated it affected his ability to walk, stand and to wear shoes unless he kept cutting it and filing it down.  The Veteran indicated it was nickel size with an "irregular" texture.  He indicated experiencing intermittent pain if the callous got too large, until it was filed down.

Following a remand by the Board in June 2015, the Veteran underwent another VA examination in December 2015.   The Veteran indicated that he continued having to shave the callous on his right toe down.  He indicated after cutting it down, it might not hurt for a while, but within 2 weeks, it would hurt and need to be cut down again.  He indicated the mid-tarsal callous was a bit smaller since the surgery, but still built up requiring paring.  He indicated that if he did not shave it down, he could not put pressure on the foot because of the pain.  Upon examination, a 1.3 cm x 0.5 cm non-tender, dry, intact, hardened area of the skin was noted on the right medial aspect of the great toe.  A 0.8 cm diameter and approximately 0.2 cm thick, non-tender, dry, intact, hardened area of the skin was noted on the right mid metatarsal area of the foot that was level with the surface of the foot.  It was noted the callous formations were within the skin of the foot.  They were not musculoskeletal conditions of the foot or toes and did not restrict movement of the foot or toes.  Discomfort was described after prolonged walking, standing or when driving if and when the callous formations were not kept pared down.  It was noted there was no tenderness to palpation or to movement/manipulation of the foot.  The skin condition did not impact the Veteran's ability to work.

Upon careful review of the record, the Board finds that the criteria for a 10 percent disability rating, but no higher, have been met based on the condition being analogous to two painful scars.  See 38 C.F.R. § 4.118, DC 7804.  The Veteran has to file down his two calluses or they become painful.  The examination reports and testimony make clear that the Veteran's calluses are frequently painful.  As there are only two calluses and they do not frequently lose covering of the skin, a rating in excess of 10 percent is not warranted when considering DC 7804.  

Although the Veteran has to file or pair down the calluses periodically, they have not been shown to cause functional impairment of the foot and do not restrict the movement of the foot or toes.  In addition, when considering the criteria for a compensable rating under the Diagnostic Codes pertaining to scars, scarring was not noted on VA examination and the size of the callouses are not large enough to merit a compensable disability rating under the scar codes, let alone a rating in excess of 10 percent.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for callous formation on the right great toe and mid-tarsal area of the right foot.  Because the preponderance of the evidence is against the claim for an even higher rating, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Other Considerations

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's shoulder disability or his callouses.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, such as pain and stiffness of the shoulder and painful calluses of the feet. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities or that they are exceptional or unusual as compared to other veterans with similar ratings and disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for callous formation, the right shoulder disability, sleep apnea, left and right knee strains, a right ankle strain, L4-L5 central disc bulging, mild xerosis and a left knee arthroscopic scar.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the Veteran has been in receipt of a TDIU since July 26, 2016.  The evidence does not suggest that his service-connected right shoulder disability or callouses affected his ability to obtain or maintain substantially gainful employment at any time during the appeal period prior to July 26, 2016.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 


ORDER

An initial evaluation of 20 percent for degenerative joint disease and a partial tear of the supraspinatus tendon of the right shoulder is granted.

An initial 10 percent evaluation for callous formation on the right great toe and mid-tarsal area of the right foot is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


